 
 
I 
112th CONGRESS 1st Session 
H. R. 807 
IN THE HOUSE OF REPRESENTATIVES 
 
February 18, 2011 
Mr. Filner introduced the following bill; which was referred to the  Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to repeal the prohibition on collective bargaining with respect to matters and questions regarding compensation of employees of the Department of Veterans Affairs other than rates of basic pay, and for other purposes. 
 
 
1.Repeal of prohibition on collective bargaining with respect to compensation of Department of Veterans Affairs employees other than rates of basic paySubsections (b) and (d) of section 7422 of title 38, United States Code, are amended by striking compensation both places it appears and inserting rates of basic pay. 
 
